As filed with the Securities and Exchange Commission on February 29, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2008 Date of reporting period:December 31, 2007 Item 1. Schedules of Investments. Rigel U.S. Equity Large Cap Growth Fund Schedule of Investments at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 94.74% Aerospace & Defense - 9.81% 23,640 General Dynamics Corp. $ 2,103,724 22,993 Honeywell International, Inc. 1,415,679 25,309 L-3 Communications Holdings, Inc. 2,681,235 17,663 Precision Castparts Corp. 2,449,858 40,491 Raytheon Co. 2,457,804 17,455 United Technologies Corp. 1,336,006 12,444,306 Auto Components - 0.30% 10,618 Johnson Controls, Inc. 382,673 Beverages - 2.72% 39,570 The Coca-Cola Co. 2,428,411 13,382 PepsiCo, Inc. 1,015,694 3,444,105 Biotechnology - 2.91% 7,557 Celgene Corp.* 349,209 72,612 Gilead Sciences, Inc.* 3,340,878 3,690,087 Capital Markets - 2.92% 42,075 Bank Of New York Mellon Corp. 2,051,577 7,640 BlackRock, Inc. 1,656,352 3,707,929 Chemicals - 2.58% 21,420 Air Products & Chemicals, Inc. 2,112,655 12,995 Praxair, Inc. 1,152,786 3,265,441 Communications Equipment - 4.92% 79,353 Cisco Systems, Inc.* 2,148,086 21,687 Juniper Networks, Inc.* 720,008 87,955 Nokia Oyj - ADR 3,376,593 6,244,687 Computers & Peripherals - 7.92% 17,255 Apple, Inc.* 3,417,870 88,837 EMC Corp.* 1,646,150 78,708 Hewlett-Packard Co. 3,973,180 9,355 International Business Machines Corp. 1,011,275 10,048,475 Diversified Telecommunication Services - 1.63% 49,799 AT&T, Inc. 2,069,646 Energy Equipment & Services - 8.46% 69,442 Cameron International Corp.* 3,342,244 25,080 National-Oilwell Varco Inc.* 1,842,377 26,843 Noble Corp.# 1,516,898 13,363 Transocean, Inc.*# 1,912,913 30,717 Weatherford International Ltd.* 2,107,186 10,721,618 Food & Staples Retailing - 2.19% 69,825 CVS Caremark Corp. 2,775,544 Health Care Equipment & Supplies - 3.52% 51,972 Baxter International, Inc. 3,016,974 19,297 Stryker Corp. 1,441,872 4,458,846 Health Care Providers & Services - 9.04% 79,435 Express Scripts, Inc.* 5,798,755 27,350 Humana, Inc.* 2,059,728 35,510 Medco Health Solutions, Inc.* 3,600,714 11,459,197 Hotels, Restaurants & Leisure - 2.70% 58,090 McDonald's Corp. 3,422,082 Household Products - 1.02% 17,665 Procter & Gamble Co. 1,296,964 Industrial Conglomerates - 2.21% 39,245 Textron, Inc. 2,798,169 Insurance - 3.43% 29,803 AFLAC, Inc. 1,866,562 51,995 Aon Corp. 2,479,641 4,346,203 IT Services - 0.69% 4,095 MasterCard, Inc. - Class A 881,244 Life Sciences Tools & Services - 3.24% 35,301 Thermo Fisher Scientific, Inc.* 2,036,162 26,157 Waters Corp.* 2,068,234 4,104,396 Machinery - 1.87% 25,500 Deere & Co. 2,374,560 Multi-Utilities & Unregulated Power - 1.74% 22,453 Public Service Enterprise Group, Inc. 2,205,783 Oil & Gas - 0.73% 9,845 Exxon Mobil Corp. 922,378 Oil, Gas & Consumable Fuels - 2.24% 79,389 The Williams Companies, Inc. 2,840,538 Personal Products - 2.32% 74,542 Avon Products, Inc. 2,946,645 Pharmaceuticals - 3.17% 62,200 Merck & Co., Inc. 3,614,442 15,109 Schering-Plough Corp. 402,504 4,016,946 Road & Rail - 0.76% 7,659 Union Pacific Corp. 962,124 Semiconductor & Semiconductor Equipment - 3.07% 94,265 Intel Corp. 2,513,105 40,582 NVIDIA Corp.* 1,380,600 3,893,705 Software - 5.64% 114,600 Microsoft Corp. 4,079,760 136,030 Oracle Corp.* 3,071,557 7,151,317 Textiles, Apparel & Luxury Goods - 0.99% 19,537 NIKE, Inc. - Class B 1,255,057 Total Common Stocks (Cost $102,937,923) 120,130,665 SHORT-TERM INVESTMENTS - 7.36% 3,574,813 Aim Liquid Assets 3,574,813 3,578,664 AIM STIT-STIC Prime Portfolio 3,578,664 2,181,150 AIM STIT-Treasury Portfolio 2,181,150 Total Short-Term Investments (Cost $9,334,627) 9,334,627 Total Investments in Securities (Cost $112,272,550) - 102.10% 129,465,292 Liabilities in Excess of Other Assets - (2.10)% (2,664,234 ) Net Assets - 100.00% $ 126,801,058 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows**: Cost of investments $ 112,776,821 Gross unrealized appreciation $ 18,127,106 Gross unrealized depreciation (1,438,635 ) Net unrealized appreciation $ 16,688,471 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Rigel U.S. Equity Small-Mid Cap Growth Fund Schedule of Investments at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 94.60% Aerospace & Defense - 5.54% 1,082 Alliant Techsystems, Inc.* $ 123,088 5,550 Orbital Sciences Corp.* 136,086 1,601 Triumph Group, Inc. 131,842 391,016 Beverages - 0.41% 650 Hansen Natural Corp.* 28,788 Biotechnology - 1.90% 2,675 Applera Corporation - Applied Biosystems Group 90,736 1,000 LifeCell Corp.* 43,110 133,846 Capital Markets - 5.05% 1,100 FCStone Group, Inc.* 50,633 2,375 Federated Investors, Inc. 97,755 1,150 GFI Group, Inc.* 110,078 2,900 optionsXpress Holdings, Inc. 98,078 356,544 Chemicals - 4.64% 2,880 Airgas, Inc. 150,077 3,250 Sigma-Aldrich Corp. 177,450 327,527 Commercial Services & Supplies - 7.33% 1,825 FTI Consulting, Inc.* 112,493 1,971 Healthcare Services Group, Inc. 41,746 1,117 Huron Consulting Group, Inc.* 90,064 1,725 I H S, Inc.* 104,466 2,837 Stericycle, Inc.* 168,518 517,287 Communications Equipment - 5.28% 1,985 Comtech Telecommunications Corp.* 107,210 2,600 Harris Corp. 162,968 2,975 ViaSat, Inc.* 102,429 372,607 Computers & Peripherals - 1.19% 2,045 Synaptics, Inc.* 84,172 Construction & Engineering - 0.70% 520 Jacobs Engineering Group, Inc.* 49,717 Containers & Packaging - 1.17% 2,025 AptarGroup, Inc. 82,843 Electronic Equipment & Instruments - 3.56% 1,330 Amphenol, Inc. 61,672 3,400 National Instruments Corp. 113,322 2,525 Trimble Navigation Ltd.* 76,356 251,350 Energy Equipment & Services - 5.20% 1,790 Cameron International Corp.* 86,153 1,100 Core Laboratories NV*# 137,192 2,540 FMC Technologies, Inc.* 144,018 367,363 Food Products - 1.39% 7,350 SunOpta, Inc.*# 98,123 Gas Utilities - 0.77% 850 Energen Corp. 54,595 Health Care Equipment & Supplies - 6.72% 1,150 Gen-Probe, Inc.* 72,369 2,012 Hologic, Inc.* 138,104 2,050 Inverness Medical Innovations, Inc.* 115,169 2,275 Respironics, Inc.* 148,967 474,609 Health Care Providers & Services - 4.61% 3,125 Amedisys, Inc.* 151,625 3,925 VCA Antech, Inc.* 173,603 325,228 Health Care Technology - 3.54% 1,525 Cerner Corp.* 86,010 4,100 Omnicell, Inc.* 110,413 2,450 Phase Forward, Inc.* 53,288 249,711 Hotels, Restaurants & Leisure - 1.93% 650 Chipoltle Mexican Grill, Inc.* 95,595 815 LIFE TIME FITNESS, Inc.* 40,489 136,084 Insurance - 1.00% 1,050 Assurant, Inc. 70,245 Internet & Catalog Retail - 3.18% 1,450 Priceline.com, Inc.* 166,547 2,255 Shutterfly, Inc.* 57,773 224,320 IT Services - 1.31% 5,200 CyberSource Corp.* 92,404 Life Sciences Tools & Services - 5.37% 1,825 Covance, Inc.* 158,081 2,042 Icon plc - ADR 126,318 1,600 Illumina, Inc.* 94,816 379,215 Machinery - 4.96% 1,025 Flowserve Corp. 98,605 2,250 Harsco Corp. 144,158 2,200 The Manitowoc Company, Inc. 107,426 350,189 Media - 1.64% 1,490 Morningstar, Inc.* 115,848 Oil, Gas & Consumable Fuels - 1.45% 2,460 Arena Resources, Inc.* 102,607 Personal Products - 1.57% 1,465 Chattem, Inc.* 110,666 Semiconductor & Semiconductor Equipment - 1.16% 2,376 Power Integrations, Inc.* 81,889 Software - 7.83% 2,900 ANSYS, Inc.* 120,234 1,409 FactSet Research Systems, Inc. 78,481 6,700 Informatica Corp.* 120,734 1,745 MICROS Systems, Inc.* 122,429 5,950 Nuance Communications, Inc.* 111,146 553,024 Specialty Retail - 1.99% 2,830 Dick's Sporting Goods, Inc.* 78,561 1,625 Guess?, Inc. 61,571 140,132 Textiles, Apparel & Luxury Goods - 2.21% 1,075 Crocs, Inc.* 39,571 750 Deckers Outdoor Corp.* 116,295 155,866 Total Common Stocks (Cost $6,727,583) 6,677,815 SHORT-TERM INVESTMENTS - 3.36% 237,386 AIM STIT-STIC Prime Portfolio (Cost $237,386) 237,386 Total Investments in Securities (Cost $6,964,969) - 97.96% 6,915,201 Other Assets in Excess of Liabilities - 2.04% 144,307 Net Assets - 100.00% $ 7,059,508 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows**: Cost of investments $ 6,964,969 Gross unrealized appreciation $ 24,463 Gross unrealized depreciation (74,231 ) Net unrealized depreciation $ (49,768 ) **Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments outstanding. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date­­ 2/28/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 2/28/2008 By (Signature and Title)* /s/ Cheryl L. King Cheryl L. King, Treasurer Date 2/28/2008 * Print the name and title of each signing officer under his or her signature.
